Exhibit 99.1 Contact: Home Federal Bancorp, Inc. Len E. Williams, President & CEO Eric S. Nadeau, EVP, Treasurer & CFO 208-466-4634 www.myhomefed.com/ir HOME FEDERAL BANCORP, INC., ANNOUNCES SECOND QUARTER RESULTS Nampa, ID (July 26, 2013) – Home Federal Bancorp, Inc. (“Company”) (Nasdaq GSM: HOME), the parent company of Home Federal Bank (“Bank”), today announced results for the quarter and six months ended June 30, 2013.For the quarter ended June 30, 2013, the Company reported net income of $575,000, or $0.04 per diluted share, compared to net income of $559,000, or $0.04 per diluted share, for the same period a year ago.For the six months ended June 30, 2013, the Company reported net income of $1.0 million, or $0.07 per diluted share, compared to net income of $1.3 million, or $0.09 per diluted share, for the same period a year ago. The Bank has entered into loss sharing agreements with the Federal Deposit Insurance Corporation (“FDIC”) in connection with two acquisitions. The loans and foreclosed assets purchased in these acquisitions that are subject to the loss sharing agreements are referred to as “covered loans” or “covered assets.” Loans and foreclosed and repossessed assets not subject to loss sharing agreements with the FDIC are referred to as “noncovered loans” or “noncovered assets.” The following items summarize key activities of the Company during the quarter ended June 30, 2013: · Net interest income increased $610,000 compared to the linked quarter ended March 31, 2013, due to an increase in accretable yield on purchased loans; · A net reverse provision for loan losses of ($364,000) was recorded on noncovered loans during the quarter ended June 30, 2013, resulting in a net reverse provision of ($356,000); · Noninterest income during the quarter ended June 30, 2013, included impairment of the FDIC indemnification asset of $2.3 million, which was a result of a reduction in estimated future losses on covered loans and recoveries of previously charged-off loans. The impairment of the FDIC indemnification asset was $2.0 million in the linked quarter and $1.7 million in the year-ago quarter; · Gains on the sale of investments totaled $231,000 during the quarter ended June 30, 2013, compared to $254,000 and $603,000 in the linked and year-ago quarters, respectively; · Noninterest expense decreased by $709,000 during the quarter ended June 30, 2013, compared to the year-ago quarter, but increased $300,000 compared to the linked quarter primarily due to the provision for real estate owned (“REO”), which increased $453,000 during the current quarter. Excluding the provision for REO, noninterest expenses totaled $9.8 million during the second quarter of 2013; · Total assets decreased $43.0 million during the quarter ended June 30, 2013, compared to March 31, 2013, and decreased $40.9 million since December 31, 2012; · Asset quality continued to improve as delinquent loans declined and remained low and noncovered nonperforming assets declined $4.6 million to $8.8 million at June 30, 2013, compared to March 31, 2013. Total nonperforming assets decreased $5.6 million during the quarter to $18.3 million at June 30, 2013; and · The Company declared and paid its regular quarterly dividend of $0.06 per share. Results of Operations Net interest income. Net interest income increased $610,000 and $359,000 during the quarter ended June 30, 2013, compared to the linked quarter and the quarter ended June 30, 2012, respectively. Net interest margin increased substantially to 4.47% during the quarter ended June 30, 2013, from 4.16% in the linked quarter and 4.17% during the quarter ended June 30, 2012. Similarly, the Company’s yield on earning assets increased to 4.78% in the quarter ended June 30, 2013, from 4.50% in the linked quarter, and 4.57% during the quarter ended June 30, 2012. These increases were primarily due to an increase in accretable income on purchased loans during the quarter ended June 30, 2013 and the recovery of $171,000 previously charged-off interest from a nonperforming loan that Home Federal Bancorp, Inc. July 26, 2013 Page 2 of 7 paid off during the second quarter of 2013. Each quarter the Company estimates cash flows on certain purchased loan pools. As a result, income from loan pools can be volatile. The cost of funds for the quarter ended June 30, 2013, was 0.44% compared to 0.46% in the quarter ended March 31, 2013, and 0.54% for the quarter ended June 30, 2012. The cost of deposits, which includes noninterest-bearing deposits, was 0.36% during the quarter ended June 30, 2013, compared to 0.37% during the quarter ended March 31, 2013 and 0.45% for the year-ago quarter. Provision for loan losses. A net reverse provision for loan losses of ($356,000) was recorded during the quarter ended June 30, 2013, compared to a net reverse provision of ($227,000) for the quarter ended March 31, 2013, and a net reverse provision of ($434,000) for the year-ago quarter. The net reverse provision for loan losses in the quarter ended June 30, 2013 was related to noncovered loans due to improving credit quality (including significantly lower nonperforming and classified loans), stabilizing and improving economic factors and a lower loss history rate. A net provision of $8,000 was recognized on covered loans. The estimated amount recoverable from or due to the FDIC under the loss sharing agreements as a result of the provision for loan losses on covered loans is reported as “FDIC indemnification provision” in noninterest income. Noninterest income. Impairment of the FDIC indemnification asset recognizes the decreased amount the Company expects to collect from the FDIC under the terms of its loss sharing agreements due to lower expected losses on covered loans, which reduces noninterest income. The following table presents noninterest income excluding the impact of FDIC indemnification items on all covered loans: Three Months Ended (in thousands) June 30, March 31, June 30, Total noninterest income, as reported $ $ $ Less: FDIC indemnification impairment related to current period provision for loan losses (6 ) ) ) Impairment of FDIC indemnification asset ) ) ) Total noninterest income, excluding FDIC indemnification items $ $ $ Service charges and fee income increased $148,000 to $2.1 million for the quarter ended June 30, 2013, from the quarter ended March 31, 2013, partially as a result of an increase in debit card interchange activity. Compared to the year-ago quarter, service charges and fees declined $143,000 as overdraft fees were $105,000 lower during the quarter ended June 30, 2013. Noninterest income also includes pre-tax gains on sales of investments of $231,000, $254,000 and $603,000 during the quarters ended June 30, 2013, March 31, 2013 and June 30, 2012, respectively. Noninterest expense. Noninterest expense for the quarter ended June 30, 2013, decreased $709,000 compared to the quarter ended June 30, 2012, but increased $300,000 compared to the linked quarter. The Bank closed four branches in February 2013, which was the primary cause for the $351,000 reduction in compensation and benefits expenses compared to the linked quarter and a $516,000 decline compared to the year-ago period. The increase in noninterest expense compared to the quarter ended March 31, 2013, was a due to a $453,000 increase in the provision for REO, primarily on a single commercial real estate property in the Idaho Region. Excluding the provision for REO, noninterest expenses totaled $9.8 million during the quarter ended June 30, 2013. All expense categories were lower during the quarter ended June 30, 2013, compared to the year-ago quarter, except the provision for REO, which is recorded in other expense and was $257,000 higher in 2013 compared to the year-ago quarter. Noninterest expenses declined $1.6 million, or 7.1%, during the six months ended June 30, 2013, compared to the six months ended June 30, 2012, with declines occurring in all expense categories except the provision for REO. Home Federal Bancorp, Inc. July 26, 2013 Page3 of 7 Balance Sheet Total assets decreased $43.0 million to $1.0 billion at June 30, 2013, compared to March 31, 2013, primarily due to declines in deposits, which were funded by declines in cash and loans, and due to the reduction in the fair value of investments available-for-sale during the quarter. These declines were partially offset by purchases of investments. Compared to December 31, 2012, assets decreased $40.9 million. Cash and investments.Cash and amounts due from depository institutions at June 30, 2013, decreased by $44.4 million from March 31, 2013, to $76.1 million. Investments increased $7.1 million from March 31, 2013, to $440.9 million at June 30, 2013. The significant decline in the fair value of investments resulted from the increase in market interest rates during the quarter ended June 30, 2013. Loans.Net loans declined by $7.4 million during the quarter ended June 30, 2013 compared to March 31, 2013 and $21.0 million compared to December 31, 2012, with declines in nonperforming loans accounting for $4.4 million of the decline. During the quarter ended June 30, 2013, commercial real estate loans decreased by $8.4 million, one-to-four family residential loans decreased by $5.3 million, commercial business loans declined by $2.1 million and home equity loans declined by $1.8 million. Partially offsetting these decreases, construction loans increased $8.9 million due to an improving housing market in Idaho and a strong start to the Bank’s loan production office in Salt Lake City, which was opened in April 2013. Asset Quality. The allowance for loan losses was $11.1 million at June 30, 2013, compared to $12.5 million and $12.6 million at December 31, 2012 and June 30, 2012, respectively. The allowance for loan losses allocated to the noncovered loan portfolio was $8.0 million, or 2.48% of noncovered loans at June 30, 2013, while the allowance for loan losses allocated to covered loans totaled $3.1 million, or 3.97% of covered loans, at June 30, 2013. The FDIC indemnification receivable declined $2.1 million during the quarter ended June 30, 2013 to $7.4 million, primarily due to the continued reduction in estimated losses on covered loans during the quarter, which resulted in the impairment noted above under noninterest income. Loans delinquent 30 to 89 days and still accruing interest totaled $208,000 at June 30, 2013, compared to $809,000 at December 31, 2012, and $899,000 at June 30, 2012. Nonperforming assets, which include nonaccrual loans and REO, totaled $18.3 million at June 30, 2013, compared to $24.8 million at December 31, 2012, and $39.6 million at June 30, 2012. Total nonperforming loans declined $4.4 million, while REO declined an additional $1.2 million during the quarter ended June 30, 2013. The following table summarizes nonperforming loans and REO at June 30, 2013 and March 31, 2013 and the quarterly change (in thousands): June 30, 2013 March 31, 2013 Quarter Change Covered Assets Noncovered Assets Total Covered Assets Noncovered Assets Total Covered Assets Noncovered Assets Real estate construction $ $
